CRIST, Judge.
Movant appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
Movant was convicted prior to January 1, 1988; thus, his Rule 29.15 motion was timely if filed prior to June 30, 1988. Day v. State, 770 S.W.2d 692, 694 (Mo. banc 1989); Rule 29.15(m). Movant’s pro se Rule 29.15 motion was filed on July 1, 1988. The motion court ruled it untimely on July 8, 1988.
Movant claims he submitted his motion to the prison mailroom on June 27, 1988, and received a receipt from the prison mail-room indicating it had been mailed by certified mail on June 28, 1988. Movant contends his motion was therefore timely filed.
However Rule 29.15(c) specifically provides the motion shall be filed with the clerk. Movant’s motion was not filed when it was mailed. It was not considered filed until it was lodged in the clerk’s office. State v. Johnson, 522 S.W.2d 106, 110 [3, 4] (Mo.App.1975); see also Rule 43.01(h). Thus, movant’s claim is not meritorious.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.